DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda (Preparation of Zirconium Nitride Ultrafine Powder from Zirconium Oxide).
Regarding Claim 1, Ikeda discloses a zirconium nitride powder (Introduction, paragraph 2) which has a specific surface area of 20 to 90 m2/g as measured by a BET method (Results, paragraph 1). The zirconium nitride powder disclosed by Ikeda has a peak corresponding to zirconium nitride but does not have a peak corresponding to zirconium dioxide, a peak corresponding to lower zirconium oxide, or a peak corresponding to lower zirconium oxynitride in an X-ray diffraction profile (Fig. 1b). Ikeda is silent in regards to the light transmittance properties of their disclosed zirconium nitride powder. However, it would be expected that a zirconium nitride powder that has the X-ray diffraction profile shown in Ikeda would have similar light transmittance properties to the zirconium nitride powder disclosed in the instant application. As a result of this, the zirconium nitride powder disclosed by Ikeda inherently possesses a light transmittance X at 370 nm that is at least 18%, a light transmittance Y at 550 nm that is 12% or less, and a ratio (X/Y) of the light transmittance X at 370 nm to the light transmittance Y at 550 .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Miyazaki (JP 2009091205 A, English translation).
Regarding Claim 2, Ikeda discloses a zirconium nitride powder having the properties disclosed in Claim 1 of the instant application. Ikeda is silent in regards to silicon oxide and/or silicon nitride being present in the zirconium nitride powder. However, Ikeda’s process does not utilize silicon-based reactants and as a result, it is expected that the zirconium nitride disclosed by Ikeda contains 10.0% (by mass) or less of silicon oxide or silicon nitride. The zirconium nitride disclosed in Ikeda, however, does not have a specific surface area within the range of 40 to 90 m2/g. Miyazaki discloses a zirconium nitride powder that contains low zirconium oxide with a surface area measured by the BET method in the range of 30.1 to 53.6 m2
Regarding Claim 3, Ikeda discloses a zirconium nitride powder having the properties disclosed in Claim 1 of the instant application. Ikeda further discloses a method for producing zirconium nitride powder (Experimental section) wherein zirconium dioxide (ZrO2) is combined with magnesium metal (Mg) (Experimental section). Ikeda also discloses that the Mg/ZrO2 molar ratio is within the range of 2 to 6 (Ikeda uses a ratio of 5, see Experimental section). The method disclosed in Ikeda is performed under a nitrogen (N2) atmosphere (Experimental section). Ikeda is silent in regards to the use of magnesium nitride as a reactant to form the zirconium nitride powder. Additionally, the reaction temperature used in Ikeda’s method is outside the range of 650 to 900 °C. However, Miyazaki teaches the use of magnesium oxide as a reactant in the production of the zirconium nitride powder (see Miyazaki, Page 2 Line 45-51). Magnesium oxide performs the same function as magnesium nitride in the production of zirconium nitride: to prevent sintering of the fine powder during the reduction reaction (Miyazaki, Page 2 Line 45-47). Miyazaki teaches that the magnesium oxide is present in a molar ratio of 0.3 to 3.0 with respect to the zirconium dioxide (Miyazaki, Page 2 Line 45-51). Miyazaki also teaches a method of producing zirconium nitride powder that uses a reaction temperature of 650 to 800 °C (see Claim 2). Miyazaki further teaches a washing step where acid is used to remove residual magnesium oxide and thus removing residual reactants (Miyazaki, Page 3 Line 32-40). Ikeda and Miyazaki are analogous art, as both references teach methods for producing zirconium nitride. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to modify the method disclosed by Ikeda to incorporate magnesium oxide and perform the reaction at the temperatures taught by Miyazaki, followed by the acid washing step taught by Miyazaki, because magnesium oxide prevents sintering of the fine powder (Miyazaki, Page 2 Line 45-51) and the reaction temperatures allow for the melting of the solid magnesium without lowering process safety (Miyazaki, Page 3 Line 9-17).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Miyazaki as applied to claim 3 above, and further in view of Sowman (US 3709706 A).
Regarding Claim 4, Ikeda and Miyazaki disclose methods for producing zirconium nitride powder. However, neither Ikeda nor Miyazaki disclose the manner in which a zirconium dioxide powder to which silica has been coated is obtained. Sowman teaches a zirconium dioxide powder coated with silica (zirconia, see Sowman Column 1 Line 40-45) that is obtained by mixing a zirconium compound with a silicate sol-gel liquid (Column 4, Line 46-51, see also Column 5 Line 15-20) to prepare a slurry, followed by drying and pulverizing the mixture (Column 14 Line 55-Column 15 Line 2). Ikeda, Miyazaki, and Sowman are analogous art as each reference discloses the use of zirconium-based materials. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to obtain zirconium dioxide powder coated with silica as taught by Sowman to use in the production of zirconium nitride as taught by Ikeda and Miyazaki because using the sol-gel method to produce silica-coated zirconium dioxide yields a product that is both transparent and strong (Sowman, Column 2 Line 68-Column 3 Line 19).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Miyazaki as applied to claim 3 above, and further in view of Lambert (US 3459546 A) and Preisser (US 5211768 A).
Regarding Claim 5, Ikeda discloses a method for producing zirconium nitride in a nitrogen atmosphere. Miyazaki also discloses a method that uses a nitrogen atmosphere. Neither reference teaches the use of a mixed gas atmosphere of either nitrogen mixed with hydrogen or nitrogen mixed with ammonia. Lambert teaches a nitriding process in which the atmosphere is a mixed gas of about 4 vol% hydrogen and the balance nitrogen (Column 5 Line 15-23). Preisser teaches a nitriding process in which the atmosphere is a mixed gas of 70 vol % nitrogen and 30 vol% ammonia (Column 3 Line 20-27). Ikeda, Miyazaki, Lambert, and Preisser are analogous art because each reference discloses nitriding processes. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to replace the nitrogen atmospheres disclosed in Ikeda and Miyazaki with the mixed .
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Chou (US 20150370162 A1) and Miyazaki (JP 2009091205 A, English translation).
Regarding Claim 6, Ikeda discloses a zirconium nitride powder having the properties disclosed in Claim 1 of the instant application. Ikeda, however, is silent in regards to the use of the zirconium nitride powder as a black pigment in a photosensitive composition. Chou teaches a black photosensitive composition that comprises a black pigment (Chou, Abstract). However, Chou does not teach the use of zirconium nitride as a black pigment. Miyazaki teaches that zirconium nitride can be used as a black pigment (Miyazaki, Page 2 Line 22-25) to replace carbon black in displays (Miyazaki, Page 1 Line 16-22). Ikeda, Chou, and Miyazaki are analogous art, as each reference discloses black colored materials. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the zirconium nitride powder disclosed by Ikeda as a black pigment in a photosensitive composition as taught by Chou and Miyazaki because zirconium nitride can act as a black pigment with lower electrical conductivity (see Miyazaki, Page 2 Line 22-25), thus removing the cost associated with reducing the conductivity in carbon black typically used in displays (Miyazaki, Page 1 Line 16-22).
Regarding Claim 7, Ikeda discloses a zirconium nitride powder. Chou and Miyazaki teach a photosensitive composition comprising a black pigment and that zirconium nitride can act as a black pigment, respectively. Ikeda and Miyazaki are silent in regards to method for forming black patterning films. However, Chou teaches a method for forming a black patterning film (Chou, paragraph 0159-0162) using a black photosensitive composition (Chou, paragraph 0159-0160). Ikeda, Chou, and Miyazaki are analogous art, as each reference discloses black colored materials. It would have been obvious to one having ordinary skill in the art at the time 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153.  The examiner can normally be reached on Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAYSON D COSGROVE/Examiner, Art Unit 1737          

/PETER L VAJDA/Primary Examiner, Art Unit 1737

09/29/2021